DETAILED ACTION
Re Application No. 16/204222, this application responds to the amended claims dated 09/15/2021.
At this point, claims 1-19 have been cancelled.  Claims 20 and 29 have been amended.  Claims 20-33 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Examiner notes Applicant’s amended claims, dated 09/15/2021; in view of the amendment, Examiner’s prior rejections under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.

Double Patenting
Examiner notes Applicant’s terminal disclaimer, filed and approved on 09/15/2021.  Accordingly, Examiner’s non-statutory double patenting rejections have been rendered moot, and are accordingly withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 24-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Glasco et al (US 2010/0138614 A1) in view of Dunaisky et al (US 2014/0184601 A1).

Re claim 20, Glasco discloses the following:
A semiconductor device comprising: a control unit configured to read compressed data stored in a memory in response to a read request for reading the compressed data from the memory (p. 1, ¶ 5-7).  The memory interface circuitry (control unit) receives a read request (in response to a read request), and reads data from the attached memory; said requested read data may be compressed;
the read request including an address (p. 1, ¶ 5).  The memory access request (read request) includes an address (address of data) for the requested data.
a cache configured to store auxiliary information indicating a data length of the compressed data (Abstract; Fig. 4, compression status bit cache 426).  The compression status bit cache (cache) stores compression status bits (auxiliary information) (Fig. 4).  The compression status bits indicate how many bits are needed to access compressed data (i.e. its length) (Abstract);
the auxiliary information being stored in the memory together with the compressed data (Figure 7, compression status backing stores 720(0-D-1), compression surfaces 730(0-D-1) and 740(0-D-1); p. 6, ¶ 61).  The compression status bits (auxiliary information) is also stored in a backing store on the same DRAM memory (memory) together with the compressed surface data (compressed data);
wherein, when reading the compressed data stored in the memory in response to the read request, the control unit reads the compressed data (p. 1, ¶ 5).  When reading compressed data, the control unit reads compressed data;
if the auxiliary information about the compressed data is stored in the cache, reads from the cache the auxiliary information about the compressed data to be read, and reads from the memory the compressed data using the address included in the read request and the auxiliary information read from the cache (p. 1, ¶ 5; pp. 5-6, ¶ 53).  If the compression status bits (auxiliary information) are in the cache, then they are retrieved from the cache, and used to access the data (pp. 5-6, ¶ 53).  The read command is performed using this auxiliary information, as well as the provided address (p. 1, ¶ 5);
if the auxiliary information about the compressed data to be read is not stored in the cache, reads from the memory the auxiliary information about the compressed data to be read, stores in the cache the auxiliary information read from the memory, and reads from the memory the compressed data using the address included in the read request and the auxiliary information read from the memory (p. 1, ¶ 5; p. 5, ¶ 51).  If the auxiliary information is not stored in the cache, the system fetches the information from the backing store (memory) and fetches it into the cache (p. 5, ¶ 51).  The read command is performed using this auxiliary information, as well as the provided address (p. 1, ¶ 5).

While Glasco discloses using compressed data, and further discloses that data is compressed without reducing the actual amount of allocated memory, it is silent about the actual process of performing the compression.

Dunaisky discloses the following:
the read request including an address where data of the compressed data before compression was stored; and (Fig. 4; p. 3, ¶ 23).  This limitation is indefinite, as noted above.  The tiles are accessed at memory addresses.  The tiles are compressed in-place, such that the addresses corresponding to compressed tiles are the same as they would be if the tile were not compressed (i.e. address where data of the compressed data before compression is stored)
wherein the compressed data is generated by compressing the data before compression in units of a predetermined data size, and is stored in a location of the memory specified by the address corresponding to the data before compression, and (Fig. 4; pp. 1-2, ¶ 6-8; p. 5, ¶ 43).  Dunaisky discloses that data can be compressed in-place in tiles of a frame buffer, which have associated addresses (address corresponding to the data before compression), and can subsequently be decompressed in-place by expanding the data to fit the original frame buffer (pp. 1-2, ¶ 6-8).  Additionally, uncompressed data of a predetermined tile size (predetermined data size) is compressed into compressed data (Fig. 4; p. 5, ¶ 43);
wherein each unit of compressed data is stored so as to begin at a top address of the corresponding data before compression (Fig. 4).  Each tile (unit) is compressed in-place, such that it occupies the same address as it did before compression; accordingly, the compressed data begins at a “top address” of the corresponding data before compression;
the control unit reads the compressed data beginning at the top address of the corresponding data before compression; and (pp. 4-5, ¶ 39).  The raster operation unit (controller) reads compressed data from the address, which is the same as the address of the data before compression (beginning at the top address of the corresponding data before compression);
wherein the control unit reads only a portion of the memory allocated for the compressed data, the portion being specified by the Only a portion of the memory corresponding to the indicated compressed data (specified by auxiliary information) is read; the uncompressed portions of memory are not read.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the in-place compression of Dunaisky to the compressed data system of Glasco, because Dunaisky suggests that in-place compression can be used for subsequent decompression, which allows data to be compressed and subsequently decompressed without requiring allocation of additional memory (p. 1, ¶ 5-6).

Re claim 21, Glasco and Dunaisky disclose the device of claim 20, and Glasco further discloses that when reading from the memory the auxiliary information about the compressed data to be read, the control unit reads from the memory auxiliary information of a predetermined unit including the auxiliary information about the compressed data to be read, and stores in the cache the auxiliary information of the predetermined unit read from the memory (page 5, ¶ 51).  The compression status bits (auxiliary information) is read out of the memory by reading it out of one or more memory units (predetermined unit) and reading them into one or more cache lines.

	Re claim 24, Glasco and Dunaisky disclose the device of claim 20, and Glasco further discloses that the control unit holds management information indicating the auxiliary information stored in the cache, and determines whether the auxiliary information about the compressed data to be read is stored in the cache based on the management information (p. 1, ¶ 5-7).  The memory command interface (control unit) contains requests (management information) that are used to determine whether compression status bits (auxiliary information) for the requested data are stored in the cache.

	Re claim 25, Glasco and Dunaisky disclose the device of claim 20, and Glasco further discloses that an order of storing compressed data in the memory and an order Both the auxiliary data and compressed data are stored using ascending order writing, which is an identical order.
 
	Re claim 26, Glasco and Dunaisky disclose the device of claim 20, and Glasco further discloses an expansion unit configured to expand the compressed data read from the memory (p. 6, ¶ 55).  If the client cannot read the compressed data, then the decompressor (expansion unit) expands the compressed data.

	Re claim 27, Glasco and Dunaisky disclose the device of claim 20, and Glasco further comprise an operation unit configured to output the read request (p. 1, ¶ 5-7).  It is unclear whether “output the read request” means outputting the request itself, or outputting the results of the request.  The clients (operation unit) send (output) read requests; alternatively, the memory system (operation unit) responds to the request with the read data (output the read request).

	Re claim 28, Glasco and Dunaisky disclose the device of claim 20 above; accordingly, they also disclose a system comprising that device, as in claim 28 (see Glasco, p. 1, ¶ 2).  Furthermore, Glasco discloses a configured to store the compressed data and the auxiliary information (Fig. 7).  The memory 204 stores compression status bits (auxiliary data) and compressed data.

Re claims 29-30 and 32-33, Glasco and Dunaisky disclose the semiconductor devices of claims 20-21, 24, and 26 above, respectively; accordingly, they also disclose control methods for those semiconductor devices, as in claims 29-30 and 32-33, respectively (see Glasco, p. 7, ¶ 65).

Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Glasco in view of Dunaisky, further in view of Kanfi (US 2013/0339406 A1).



Kanfi discloses that when reading from the memory and storing in the cache the auxiliary information of the predetermined unit, the control unit reads, as advance reading, from the memory auxiliary information of a next predetermined unit, and stores in the cache the auxiliary information of the next predetermined unit read from the memory, and wherein the auxiliary information of the predetermined unit and the auxiliary information of the next predetermined unit for reading are contiguous in address (claims 12 and 14).  After the system prefetches (loads from memory to cache) metadata (auxiliary information), it also prefetches (as advance reading) adjacent metadata (auxiliary information contiguous in address).

It would have been obvious to one having ordinary skill in the art at the time of filing (AIA ) to modify the metadata prefetching of Glasco combined with Dunaisky to prefetch additional adjacent metadata, as in Kanfi, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Glasco (combined with Dunaisky) discloses a basic method of loading metadata into a cache, which is ready for the improvement of also loading adjacent metadata into the cache as advance reading.  Kanfi discloses prefetching additional adjacent metadata as advanced reading, which would be applicable to the metadata caching of Glasco combined with Dunaisky.  One of ordinary skill in the art would have recognized that adding the technique of prefetching additional adjacent would yield the predictable results of improving performance for sequential memory accesses.

Re claim 31, Glasco, Dunaisky, and Kanfi disclose the device of claim 22 above; accordingly, they also disclose a method implemented by that device, as in claim 31 (see Glasco, p. 7, ¶ 65).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Glasco in view of Dunaisky, further in view of Kanfi, further in view of Lin (US 2006/0136228 A1).

Re claim 23, Glasco, Dunaisky, and Kanfi disclose the device of claim 22; however, they do not specifically disclose determining whether to prefetch based on the capacity of the cache.

Lin discloses that the control unit determines whether to read the auxiliary information of the next predetermined unit based on a capacity of the cache (p. 3, ¶ 36 and 38).  The system prefetches data into a memory request queue (cache); if the queue is full (based on capacity), then prefetching is skipped.

It would have been obvious to one having ordinary skill in the art at the time of filing (AIA ) to modify the prefetching of Glasco (combined with Dunaisky and Kanfi) to skip prefetching in case the destination (cache) is full, as in Lin, because it would be applying a known technique to improve a similar device in the same way.  Glasco (combined with Dunaisky and Kanfi) disclose basic prefetching.  Lin discloses a prefetching system that has been improved in the same way as the claimed invention, by skipping prefetching based on capacity.  One having ordinary skill in the art would have realized that skipping prefetching based on capacity would yield the predictable improvement of improving efficiency avoiding prefetching data when conditions do not allow it to be put to use.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 20-33 filed on 09/15/2021 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 20 and 29, Applicant argues the claims are not obvious over Glasco in view of Dunaisky, for 3 reasons.

First, Applicant argues that Glasco and Dunaisky do not disclose compressing data such that it begins at a top address of the corresponding data before compression.  More specifically, Applicant argues that Dunaisky fails to “specifically require, however, that the compressed data be stored in specific sectors of the tiles”  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, as shown in Fig. 4, the compressed data 402a is compressed into the top left portion of the tile; this can be considered the “top address”.  Second, even assuming that this were not the case, Dunaisky discloses another embodiment wherein data may be compressed into a single sector, while leaving the remaining sectors empty (¶ 41).  Accordingly, it would be obvious to try placing the compressed data into the sector comprising the “top address” of the tile, as it would be choosing from a finite number (8) of identified, predictable solutions with a reasonable expectation of success (any one of the tiles, including the one comprising the top address, could be chosen, and one would reasonably expect any one of the sectors that is chosen to store the compressed data to be readable).

Second, Applicant argues that Dunaisky only discloses reading the entirety of compressed data, and not “only a portion” of it.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, the limitation “reads only a portion of the memory allocated for the compressed data” may be interpreted at least two ways – 1) as Applicant alleges, reading only a portion of the compressed data, or 2) reading only a portion of the memory, the portion being a uncompressed address space, not a portion of the compressed data (p. 10, line 15 to p. 11, line 4).  Accordingly, Examiner applies interpretation 2, which is supported by the specification, to mean that only a portion of the uncompressed data space (i.e. the portion containing the in-place compressed data) is read.  Second, even assuming, Arguendo, that Applicant’s preferred interpretation were used, Dunaisky discloses multiple tiles having compressed data (see Fig. 4); accordingly, when a first tile such as tile 402a were read out, that would only represent reading a portion of the overall compressed data (i.e. 402b, 402c, 402d).

	Third, Applicant argues that the auxiliary information of Glasco would only help to “read only the compressed tiles and skipping the uncompressed tiles, but would not arrive at reading a specific portion of a compressed tile”.  In response, Applicant’s third argument has been fully considered, but is not deemed persuasive.  As noted in the response to Applicant’s second argument, Applicant has not explicitly claimed reading only a portion of the compressed data, and indeed does not appear to have support in the specification to do so.  Accordingly, auxiliary information indicating a number of bits needed (i.e. length) to access the compressed data would be sufficient, and need not indicate a sub-portion of the compressed data, as alleged by Applicant.

Re claims 21-28 and 30-33, Applicant argues that the claims are allowable by virtue of their dependence on claims 20 or 29, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 20 and 29 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 09/15/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Per the instant office action, claims 20-33 have received an action on the merits and are subject to a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132